Per Curiam.

We concur in the findings and recommendations of the board. Respondent is hereby suspended from the practice of law in Ohio for six months. The sanction is suspended on the conditions that respondent (1) repay the remaining $150 in legal fees advanced by Mrs. Bragg and (2) complete a two-year probationary period to be monitored by relator. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Acting C.J., Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Moyer, C.J., not participating.